                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES BAIRD, et al.,                             Case No. 17-cv-01892-HSG (KAW)
                                   8                       Plaintiffs,
                                                                                            ORDER REGARDING JOINT
                                   9               v.                                       DISCOVERY LETTER
                                  10     BLACKROCK INSTITUTIONAL TRUST                      Re: Dkt. No. 262
                                         COMPANY, N.A., et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 6, 2019, the parties filed a joint discovery letter regarding Defendants’

                                  14   discovery log, in which Plaintiffs sought the production of thirty-three documents. (Discovery

                                  15   Letter, Dkt. No. 262.) On May 1, 2019, the Court ordered the parties to file supplemental briefing

                                  16   as to whether revisions to guidelines are subject to the fiduciary exception. (Dkt. No. 282 at 1.)

                                  17   The Court also ordered Defendants to produce certain documents for in camera review. (Id., Dkt.

                                  18   No. 299.) Defendants filed their supplemental brief on May 8, 2019, and Plaintiffs filed their

                                  19   supplemental brief on May 15, 2019. (Defs.’ Supp. Brief, Dkt. No. 284; Plfs.’ Supp. Brief, Dkt.

                                  20   No. 293.) Having reviewed the parties’ briefing, the relevant legal authority, and the in camera

                                  21   documents, the Court GRANTS IN PART and DENIES IN PART Plaintiffs’ request to require the

                                  22   production of the challenged documents.

                                  23          A.        Documents Regarding Fee Changes and Guidelines Revisions
                                  24          In the context of Employee Retirement Income Security Act (“ERISA”) cases, the

                                  25   fiduciary exception to attorney-client privilege “provides that an employer acting in the capacity

                                  26   of ERISA fiduciary is disabled from asserting the attorney-client privilege against plan

                                  27   beneficiaries on matters of plan administration.” United States v. Mett, 178 F.3d 1058, 1063 (9th

                                  28   Cir. 1999). The fiduciary exception does not apply to legal “advice that a fiduciary obtains in an
                                   1   effort to protect herself from civil or criminal liability.” Id. at 1066. The fiduciary exception also

                                   2   does not apply to settlor functions, such as the adoption, modification, or termination of an

                                   3   employee benefit plan. See Ronches v. Dickerson Empl. Benefits, Case No. CV 09-4279 MMM

                                   4   (PJWx), 2009 WL 10669571, at *11 (C.D. Cal. Oct. 30, 2009); Bins v. Exxon Co. U.S.A., 220 F.3d

                                   5   1042, 1047 (9th Cir. 2000) (internal quotation omitted) (“It is well established that a company

                                   6   does not act in a fiduciary capacity when deciding to amend or terminate a welfare benefits

                                   7   plan.”).

                                   8              Here, the majority of documents at issue concern fee changes and revisions to documents,

                                   9   including the investment guidelines and STIF Guidelines. The parties dispute whether such

                                  10   changes and revisions fall within the fiduciary exception. Defendants argue that the fiduciary

                                  11   exception does not apply because “a plan administrator is not an ERISA fiduciary when

                                  12   negotiating the terms of its services with plan trustees.” (Defs.’ Supp. Brief at 1.) Relying on
Northern District of California
 United States District Court




                                  13   Santomenno v. Transamerica Life Insurance Co., Defendants contend that because “revisions

                                  14   became operative only upon client approval, BlackRock did not have fiduciary control over the

                                  15   contents of (or proposed changes to) these guidelines.” (Id. at 2.) Plaintiffs, in turn, argue that at

                                  16   the time such amendments were made, Defendants “already owed a fiduciary duty to the investing

                                  17   plans.” (Plfs.’ Supp. Brief at 4.)

                                  18              In the motion to dismiss, Defendants raised similar arguments regarding whether

                                  19   Defendant BlackRock Institutional Trust Company, N.A. (“BTC”) was acting as a fiduciary when

                                  20   “negotiating the terms of its appointment as securities lending agent” for the collective trust

                                  21   investments (“CTIs”). (Dkt. No. 181 at 16 (capitalization omitted). Defendants relied on

                                  22   Santomenno to argue that “BTC simply does not act as a fiduciary in negotiating the fees under

                                  23   which it will provide services . . . to ERISA plans.” (Id. at 17.)

                                  24              In denying Defendants’ motion to dismiss, the presiding judge found that BTC was

                                  25   “correct that it was not a fiduciary when it negotiated its appointment and compensation.” (Order

                                  26   re Mot. to Dismiss at 21, Dkt. No. 340.) The presiding judge, however, found there was a distinct

                                  27   inquiry as to “whether BTC was a fiduciary and breached its duties when it collected its

                                  28   compensation . . . .” (Id.) Specifically, the presiding judge explained that Plaintiffs were
                                                                                          2
                                   1   “alleg[ing] that BTC acted as a fiduciary in this regard, because it had discretionary control over

                                   2   disposition of its fees, which purportedly came from the Plan assets in the BTC-sponsored CTIs.”

                                   3   (Id.) To the extent Defendants argued that BTC’s compensation terms were calculated pursuant to

                                   4   a non-discretionary formula, the presiding judge further explained that the documents incorporated

                                   5   by reference did not support that claim. (Id. at 22.) Thus, the presiding judge concluded that

                                   6   Plaintiffs had “sufficiently allege[d] that BTC had control and discretion in setting its

                                   7   compensation, and that such compensation came out of the Plan’s funds . . . .” (Id.)

                                   8          As found by the presiding judge, there is a factual dispute as to whether BTC had control

                                   9   and discretion in setting its compensation, and thus whether BTC breached its duties as a

                                  10   fiduciary. Further, the documents at issue concern changes and revisions to fees and investment

                                  11   guidelines, which would presumably occur after BTC was appointed as the securities lending

                                  12   agent – in contrast to Santomenno, which concerned “the determination of fees . . . before the
Northern District of California
 United States District Court




                                  13   actual administration of the Plan.” (Order re Mot. to Dismiss at 20-21 (explaining Santomenno,

                                  14   883 F.3d at 838).) Thus, the changes and revisions go more towards the collection of

                                  15   compensation, including BTC’s discretionary control over disposition of the fees. Accordingly,

                                  16   the Court finds that the documents are discoverable under the fiduciary exception, and GRANTS

                                  17   Plaintiffs’ request to compel the production of privilege log entries 89, 91, 280, 305, 346, 351,

                                  18   380, 382, 422, 436, 454, 518, 535, and 536.

                                  19          B.    Other Fiduciary Exception Documents
                                  20          Plaintiffs also seek other documents that they believe do not fall within the fiduciary

                                  21   exception. (Discovery Letter at 2, 4.) The Court rules on these documents as follows:

                                  22          The Court DENIES production of privilege log entry 285. Per the privilege log, this e-mail

                                  23   concerns discussions with in-house counsel about a 401(k) lawsuit. Thus, the e-mail appears to

                                  24   concern civil liability, and would not fall within the fiduciary exception.

                                  25          The Court DENIES production of privilege log entry 343. The privilege log states this e-

                                  26   mail concerns settlor functions in connection with an audit. Thus, the e-mail would not fall within

                                  27   the fiduciary exception.

                                  28          The Court GRANTS production of privilege log entry 350. The e-mail concerns a
                                                                                         3
                                   1   response to client questions about retained income in a particular closed-end fund. Having

                                   2   conducted an in camera review, the document does not concern legal liability or any plan terms.

                                   3   Thus, the e-mail falls within the fiduciary exception.

                                   4          The Court GRANTS production of privilege log entries 385, 401, 405, 450, and 451. The

                                   5   redacted portion of the document does not appear to contain legal advice, even if the underlying

                                   6   data (which was apparently based on public sources) was compiled by a law firm.

                                   7          C.    Legal Advice
                                   8          Plaintiffs also seek a number of documents they believe do not convey or seek legal

                                   9   advice. (Discovery Letter at 2-3, 4-5.)

                                  10          The Court DENIES production of privilege log entry 45. The privilege log states that the

                                  11   e-mails concern legal advice regarding fiduciary risk questions related to investment actions,

                                  12   which goes to potential legal liability. Thus, the document does not fall within the fiduciary
Northern District of California
 United States District Court




                                  13   exception.

                                  14          The Court DENIES production of privilege log entries 83, 96, and 118. Having conducted

                                  15   in camera review, the redacted portions concern legal advice and compliance.

                                  16          The Court DENIES production of privilege log entry 304. Having conducted in camera

                                  17   review, the redacted portions contain legal advice.

                                  18          The Court DENIES production of privilege log entry 339, which concerns notification of

                                  19   default events. Having conducted an in camera review, the document seeks legal advice.

                                  20          The Court GRANTS production of privilege log entry 357. Having conducted in camera

                                  21   review, the redacted portions concern fees of publicly available mutual funds. It does not appear

                                  22   to seek or contain legal advice, even if the data was compiled by a law firm.

                                  23          The Court GRANTS production of privilege log entry 421, which concerns preparation for

                                  24   an upcoming annual review meeting. Having conducted an in camera review, the document does

                                  25   not seek or contain legal advice, and does not concern potential legal liability or settlor functions.

                                  26   It appears to concern logistics and opening comments for the presentation.

                                  27          D.    Waiver

                                  28          Finally, Plaintiffs challenge privilege log entries 522, 523, and 524 on the grounds that
                                                                                          4
                                   1   these documents have been disclosed to a third party, waiving privilege. (Discovery Letter at 3.)

                                   2   Defendants respond that the privilege log entries are undistributed drafts of the documents that

                                   3   were disclosed. (Id. at 5.)

                                   4          Plaintiffs do not dispute that “[d]rafts of a document that will ultimately be distributed in a

                                   5   manner that would waive privilege are not necessarily outside of the privilege.” Gen-Probe Inc. v.

                                   6   Becton, Dickinson & Co., Civil Nos. 09cv2319 BEN NLS, 10cv0602 BEN NLS, 2012 WL

                                   7   3762447, at *2 (S.D. Cal. Aug. 29, 2012). Thus, a party “may assert attorney-client privilege for

                                   8   undistributed documents, such as drafts of communications which were created with the intention

                                   9   of confidentiality, even where the final distribution of the draft might constitute a waiver of the

                                  10   privilege.” Helm v. Alderwoods Grp., Inc., Case No. 08-cv-1184-SI, 2010 WL 2951871, at *2 n.2

                                  11   (N.D. Cal. July 27, 2010). Rather, Plaintiffs contend there is insufficient information in the

                                  12   privilege log to determine if the documents were privileged drafts. (Discovery Letter at 3.) The
Northern District of California
 United States District Court




                                  13   Court agrees. The privilege log only states that the documents are “Privileged materials prepared

                                  14   in response to Callan Request for Information.” This is insufficient to suggest that the documents

                                  15   were drafts, or different from what was ultimately provided to Callan, a third party. The Court

                                  16   ORDERS Defendants to provide a revised privilege log, which contains sufficient information to

                                  17   allow Plaintiff to determine if the documents are privileged.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 24, 2019
                                                                                             __________________________________
                                  20                                                         KANDIS A. WESTMORE
                                  21                                                         United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
